Citation Nr: 0310730	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-03 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from October 1972 
to December 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).


FINDING OF FACT

The veteran's migraine headaches are not manifested by 
completely prostrating and prolonged attacks productive of 
severe economic adaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claim, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.159, 3.326.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, VA 
notified the claimant by a letter dated in June 2002 that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The claimant 
was notified of the need for a VA examination, and one was 
accorded him in March 1999.  Another was scheduled for June 
2002, but he failed to report for that study.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the Veterans 
Claims Assistance Act reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection is currently in effect for headaches and a 
30 percent evaluation has been assigned under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This rating 
contemplates characteristic prostrating attacks occurring on 
an average of one a month over the last several months.  Id.  
A 50 percent evaluation, the highest possible rating under 
Diagnostic Code 8100, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  In sum, the applicable 
rating criteria link the ratings for migraine headaches to 
two elements: severity and frequency.  It is not sufficient 
to demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character. 

The veteran's service medical records indicate treatment for 
headaches.  Subsequent to service discharge, tension 
headaches were diagnosed at a 1977 VA examination.  Service 
connection for headaches was granted by a rating decision 
dated in 1978, and a 10 percent evaluation was assigned.

A VA outpatient treatment record dated in February 1996, 
reported complaints of recurrent headaches.  The veteran 
stated that they occurred on the right side of the head, 
approximately 3 to 5 times a week, and lasted all day.  The 
pain was sharp and constant.  The veteran stated that the 
headaches made him feel he was "not himself."  The veteran 
stated that medication gave him significant relief.  

Thereafter, a VA examination conducted in October 1998, 
reported that the veteran complained of losing approximately 
8 out of 19 months of work due to headaches, and had to 
modify the type of work he did as he could not tolerate loud 
noise.  The veteran stated that he occasionally had headaches 
every day, but more frequently had them every other day or 
every few days.  Medication did not relieve the headaches.  
He stated that he experienced the headaches most frequently 
at work due to the noise.  The headaches consisted of pain in 
the eyes or temporals, and occasional pain in the back of the 
head or between the eyes.  He noted that the headaches lasted 
a half to one hour, subsided, and then return.  The veteran 
stated that he usually had to lie down in a completely dark 
environment for relief.

A rating decision dated in November 1998, increased the 
disability rating for the veteran's service-connected 
headaches to 30 percent. 

The veteran was hospitalized at a VA medical center in 
December 1998, for drug abuse and violence.  It was noted 
that migraine headaches were relieved with medication, but 
due to recent stress, the migraines were more frequent.  It 
was noted that the veteran lost his job due to assaulting his 
supervisor.  The veteran noted that his migraine headaches 
were constant, but the examiner stated that he was able to 
sit through the examination without any discomfort.  While 
hospitalized, the veteran was given medication for a headache 
complaint which "helped."

A VA examination conducted in March 1999, reported that the 
veteran stated that he was in acute distress during the 
examination from his headache pain and cried during much of 
the examination, making groaning sounds.  His speech was slow 
and his volume was low.  The examiner stated that the veteran 
was a poor historian.  The examiner stated the veteran's 
withdrawal and depression were due to his migraine headaches.  
The examiner stated that the veteran was "cognitively 
impaired and along with his pain and emotional problems, he 
is rendered severely impaired, both socially and 
industrially."

Based on this finding, a rating decision dated in September 
1999, granted service connection for a pain disorder as 
secondary to the veteran's service-connected headaches, and a 
separate 50 percent evaluation was assigned.    

In November 2000, the veteran underwent surgery at Bellevue 
Medical Center for cervical osteomyelitis. 

VA outpatient treatment records in 2000 and 2001, report a 
history of severe, recurrent migraine headaches.  In November 
2000, the veteran stated that when he had a headache he 
became very irritable, could not tolerate any stress, and 
became violent.  He noted that the only medication that gave 
him relief was Demerol.  An October 2001 VA record reported 
that the veteran stated that he had headaches for four days 
due to the inability to fill his pain medication.  

The veteran failed to report for a VA examination in 
conjunction with this appeal in July 2002, and failed to 
report for a scheduled Travel Board Hearing in February 2003.

Although the evidence reveals that the veteran's migraines 
result in prostrating attacks, his service-connected headache 
disorder, when not coupled with other disabilities, does not 
alone result in completely prostrating and prolonged attacks 
that are productive of severe economic inadaptability.  While 
the veteran states that he lost work due to his headache 
disorder, the clinical record indicates that his employment 
was adversely affected by his separately service-connected 
pain disorder, which included manifestations of depression, 
withdrawal, irritability, and violent actions.  Medication 
has been shown to relieve the prostrating attacks of the 
veteran's service-connected headache disorders.  Thus, the 
Board concludes that the evidence shows the veteran's 
headaches are only temporarily prostrating in nature; there 
is no indication that these are completely prostrating, or 
prolonged enough in nature to result in severe economic 
inadaptability in and of itself.  Accordingly, an evaluation 
in excess of 30 percent for headaches is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for headaches is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

